Defendant’s contention that the police improperly used his mother and sister "as their agents to coax [him] into speaking” is without merit, since the record indicates that defendant’s spontaneous incriminating statement was the result of a voluntary change of mind (People v Kinnard, 62 NY2d 910), not police action involving the use of his relatives. While the detective had commented to the relatives that defendant "should try to help himself in cooperating”, there is no indication that defendant’s relatives conveyed the detective’s suggestion to defendant. We perceive no abuse of discretion in sentencing. *480Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Tom, JJ.